 

Case 19-17930

Fill in this information to identify your case:

Paris Sharean Crosby

First Name Middle Name

Debtor 1

Debtor 2

Doc 6

Filed 06/11/19 Page 1 of3

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known}

 

Last Name

Check if this is an
amended filing

 

Official Form 103B

 

 

Application to Have the Chapter 7 Filing Fee Waived 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known).

Tell the Court About Your Family and Your Family’s Income

(Official Form 106J).

. Fillin your family’s average

monthly income.

Include your spouse’s income if
your spouse is living with you, even
if your spouse is not filing.

Do not include your spouse's
income if you are separated and
your spouse is not filing with you.

. Do you receive non-cash

governmental assistance?

. What is the size of your family? Check ail that apply:
Your family includes you, your
spouse, and any dependents listed [YI you
on Schedule J: Your Expenses |_] Your spouse

Your dependents 1

How many dependents?

Add your income and your spouse’s income. Include the
value (if known) of any non-cash governmental assistance
that you receive, such as food stamps (benefits under the
Supplemental Nutrition Assistance Program) or housing
subsidies.

If you have already filled out Schedule I: Your Income, see
line 10 of that schedule.

Subtract any non-cash governmental assistance that you
included above.

Your family’s average monthly net income

Type of assistance

[¥] No

2

Total number of people

That person’s average
monthly net income
(take-home pay)

 

 

 

YOU... $ 2,554.20
Your spouse... + ¢ 0.00
Subtotal............ $ 2,554.20
|
Total... $ 2,554.20

 

 

 

Yes. Describe...........

 

 

. Do you expect your family’s

average monthly net income to
increase or decrease by more than
10% during the next 6 months?

[¥]no

 

Yes. Explain. ............

 

 

 

. Tell the court why you are unable to pay the filing fee in
installments within 120 days. If you have some additional
circumstances that cause you to not be able to pay your filing
fee in installments, explain them.

Official Form 103B

 

| currently work a full time and part time job, | have two loans |
am currently paying monthly for to avoid wage garnishments.
My part time provides food and other needed items. | have mo

 

 

Application to Have the Chapter 7 Filing Fee Waived

 

page 1
Case 19-17930 Docé6 Filed 06/11/19 Page 2 of3

Pans onarean Urospy

Middle Name

Debtor 1

 

First Name Last Name

ere en the Court About Your Monthly Expenses

6. Estimate your average monthly expenses.

Include amounts paid by any government assistance that you $
reported on line 2.

If you have already filled out Schedule J, Your Expenses, copy

Case number (iF known)

 

line 22 from that form.

 

 

7. Do these expenses cover anyone
who is not included in your family
as reported in line 1?

 

[No

[_lves. Identify who........

 

 

 

8. Does anyone other than you
regularly pay any of these
expenses?

If you have already filled out
Schedule |: Your income, copy the
total from line 11.

9. Do you expect your average
monthly expenses to increase or
decrease by more than 10% during
the next 6 months?

[Jno

[_Wes. How much do you regularly receive as contributions? $

monthly

 

[ |No
[_lves. Explain...

 

 

re Tell the Court About Your Property

If you have already filled out Schedule A/B: Property (Official Form 106A/B) attach copies to this application and go to Part 4.

10. How much cash do you have?
Examples: Money you have in
your wailet, in your home, and on
hand when you file this application

Cash: $ 35.00

 

11. Bank accounts and other deposits

 

 

 

 

 

 

 

 

 

 

 

Institution name: Amount:
of money? ——— erences
Examples: Checking, savings, Checking account: PNC Bank $ 0.00
money market, or other financial
accounts; certificates of deposit; Savings account: PNC Bank $ 0.00
shares in banks, credit unions,
brokerage houses, and other Other financial accounts: $
similar institutions. If you have
more than one account with the . ; $
same institution, list each. Do not Other financial accounts:
include 401(k) and IRA accounts.
12. Your home? (if you own it outright or 2754 Virginia Avenue
are purchasing it) Number Street Current value: $
Examples: House, condominium, Baltimore, MD 21215 Amount you owe
manufactured home, or mobile home City State ZIP Code on mortgage and $.
liens:
13. Other real estate?
Current value: $
Number Street
Amount you owe
- on mortgage and §
City State ZIP Code liens:
14. The vehicles you own? Make: Ford
Examples: Cars, vans, trucks, Model: _Fusion Current value: s___ 4,000.00
sports we renicles: motorcycles, Year: 2008 Amount you owe 2 600.00
Mileage 115,000 on liens: $ 600.
Make:
Model: Current value: $
Year: Amount you owe
Mileage on liens: $

 

Official Form 103B

Application to Have the Chapter 7 Filing Fee Waived

page 2

 

 
 

Case 19-17930 Docé6 Filed 06/11/19 Page 3of3

Debior 1

First Name Middle Name

15. Other assets?

Do not include household items
and clothing.

rans onarean Urospy

Case number (if known)

 

Last Name

Describe the other assets:

 

 

 

on liens:

 

Current value: $

Amount you owe

0.00

A

 

16. Money or property due you?

Examples: Tax refunds, past due
or lump sum alimony, spousal
support, child support,
maintenance, divorce or property
settlements, Social Security
benefits, workers’ compensation,
personal injury recovery

Who owes you the money or property? How much is owed?

 

a Answer These Additional Questions

Do you believe you will likely receive
payment in the next 180 days?

No
L ves. Explain:

 

 

 

 

 

17. Have you paid anyone for

services for this case, including

filling out this application, the

[¥] No

[J Yes. Whom did you pay? Check ail that apply:

 

How much did you pay?

bankruptcy filing package, or the [Jan attorney

schedules? va . . §
[_]a bankruptcy petition preparer, paralegal, or typing service
[] Someone else

 

18. Have you promised to pay or do

you expect to pay someone for
services for your bankruptcy
case?

19. Has anyone paid someone on
your behalf for services for this
case?

[VY] No

[| Yes. Whom do you expect to pay? Check aif that apply:

[Jan attorney

[Ja bankruptcy petition preparer, paralegal, or typing service

How much do you
expect to pay?

 

[__]someone else
[YI No

[_]yes. Who was paid on your behalf?
Check ail that apply:

[Jan attorney

[Ja bankruptcy petition preparer,
paralegal, or typing service

[_|someone else

Who paid?
Check ail that apply:

| {Parent

|__| Brother or sister
| || Friend

| | Pastor or clergy
|__| Someone else

   
  

How much did
someone else pay?

 

20. Have you filed for bankruptcy
within the last 8 years?

 

 

 

[ | Yes. District When
MM/ DD/ YYYY

District When
MM/ DD/ YYYY

District When
MM/ DD/ YYYY

Case number

Case number

Case number

 

By sig ing here under penalty of perjury, | declare that ! cannot afford to pay the filing fee either in full or in installments. | also declare

formati

   
 

Date 06/06/2019
MM / DD /YYYY

Official Form 103B

i provide this application is true and correct.
An Ai ae”

aris Sharean Crosby .

Signature of Debtor 1 (p Ht / / 19

x
Signature of Debtor 2

Date
MM / DD /YYYY

Application to Have the Chapter 7 Filing Fee Waived

 

page 3
